IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

JASON WAYNE SPRINGER,                 NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Petitioner,                     DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D13-5222

FLORIDA DEPARTMENT OF
CORRECTIONS,

      Respondent.

_____________________________/

Opinion filed July 14, 2014.

An appeal from the Circuit Court for Escambia County.
Terry D. Terrell, Judge.

Jason Wayne Springer, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Jennifer Parker, General Counsel, and Sheron
Wells, Assistant General Counsel, Florida Department of Corrections, Tallahassee,
for Respondent.




PER CURIAM.

      DENIED.

BENTON, CLARK, and OSTERHAUS, JJ., CONCUR.